Title: From John Adams to Benjamin Rush, 17 January 1811
From: Adams, John
To: Rush, Benjamin



Dear Sir
Quincy January 17. 1811

Your favour of the 10th, is just come from the Post Office. I thank you for reading the Pamphlet, which considering the more interesting Studies and Labours of your Profession, I consider as a favour. With your Letter I received a Packet of Letters from my Son and Daughter at Petersbourg, dates as late as 25: October. I wish I could print these Letters: but I dare not.
A Fathers Partiality will no doubt concur with you and your Son, in your favourable opinions of The Review of Ames. The English, The Scotch and the Irish may boast of themselves as they will, and despize America as much as they can; but I know of no Productions of Robertson, Hume Gibbon or Johnson, which exhibit a more entire Mastery of The English Langue, and all its Graces, ornaments and Elegance, than this little Pamphlet and Several other Productions of the Same Pen.
Ames was ingenious, had read a good deal, and was a fair Character and a good Man: but he owed his Rise, and was buoyd by buoyed up by a British Faction and the Remnants and Shreds of old Toryism, as an Egg is borne upon the surface of a strong Lie. It was not in him, nor in the Citizens who removed to Nova Scotia Canada and England in 1776, but a M a monarchical Mania but a Mania of fear and Ambition: Fear that We should be conquered and beheaded; and Ambition to obtain Wealth and Power by the favour of Great Britain.
I have received with Great Pleasure your Sons opinion; and in a Style equal to the Subject of his Panegyrick, I hope I Shall receive more of his favours.
What shall I say to you, on the Subject of Corruption? Elections engender it as naturally and I fear as unavoidably as excessive Heat in Summer sours bread or taints meat. You may trace it in a Thousand Instances and in various Ways already: besides Dr Donne’s in his fourth Satyr as versified by Pope.
Who in the Secret deals in Stocks Secure
And cheats th’ unknowing Widow and the poor:
Who makes the Trust of Charity a job,
And gets an Act of Parliament to rob:
Why turnpikes rise, and now, no Cit or Clown
Can gratis See the Country or the Town.
Shortly no lad Shall chuck, or Lady vole,
But some Excising Courtier will have Toll.
He tells what Strumpet places Sells for Life
What Squire his Lands, what Citizen his Wife.
I will give you an Anecdote, to answer yours of the Bribe offered to General Muhlenbourg for his Vote in favour of the Funding System. J. Q. A. was offered fifty shares in our Boston Bank for his vote in favour of it; He refused and opposed the Institution, which first provoked the eternal Vengeance of the Junto. His opposition in the Senate would have prevailed if the Federalists had not won over Skinner and Bidwell the two famous uncorrupted Republicans who made them a bare Majority of one vote. I can give you another Anecdote of a more allarming kind. Mr King told me, that General Gun assured him that Mr Swan offered him Ten Thousand Dollars for his vote and Influence, in a Question in the Senate, and I have been informed that a large sum of Money was shipped in Hambourg for Philadelphia for the express purpose of promoting and securing the first Election of Mr Jefferson as President. Venal Presses and venal Presses Scriblers have undoubtedly been supported by French and English Intrigues. Corruption from abroad and Corruption at home We shall no doubt have in abundance.
I will barely hint at two Instances of Corrupt Influence of Banks. Dr Tufts one of the best Men in the world, had been chosen a Senator for near twenty years I believe and the last Year he had an Unanimous vote in the Town of Boston, and with an abatement of only two or three in the whole County. In short there was not a Senator half so popular for half so long a Time. But a Posse petitioned for The Union Bank. Tufts was a Man of Sense and voted against it. At the next Election all the Engines of Speculators were set to Work in all the Towns in the County, and the pious virtuous, learned ingenious upright and incorruptible Tufts was turned out, and has never been in, Since.
The same Year my Brother Peter Boylston Adams Esqr was chosen Representative for the Town of Quincy, it being the first Year after it was seperated from Braintree and erected into a Town by itself. He also was a Man of Sense Spirit and Honour. Upon the Question of the Union Bank he saw its corrupt Tendency and gave his Nay against it. The Gallery was full of Speculators, and upon his Nay being pronounced The Cry in the Gallery, loud enough to be heard by Many, was “God damn the Nays, who would have expected a Nay from that Quarter!” All their Engines were set to Work in all the Taverns and Dram shops of our Town of Quincy, and at the next Election My Brother was turned out and has never been in Since. Since that We have been constantly represented by an Irishman a Liverpool Man or a Boston Man. The Cry against Peter, at our Dram shops was, he voted against the new Bank and is a Dupe of his Brother the Vice President. Any Cry will do when reinforced by Rum Whiskey or Toddy or Porter enough, at Alehouses Taverns dram shops or Nanny Houses in England or America.
What Shall we say? The most unblemished Characters in this Country, have been and are as deep and are as deep in this Mire, of Banks, Stocks and Speculation of all Sorts, as the most profligate and abandoned. Phillips has erected a magnificent Block of Brick Buildings in one of the most conspicuous Spots in the Town and called it Hamilton Place, in Honour of his System of Funds and Banks by which his Phillips’s Father and himself have made immense Fortunes. And where can you find, purer Characters than the Phillips’s? Hancock and Gill, Jarvis Austin and all the Democrats were engaged the Union Bank. Again what shall We say who shall throw the first Stone?
I am disgusted with this nauseous subject. Adieu / Adieu
John Adams